DETAILED ACTION
This office action is a response to the application 17/402,685 filed on August 16, 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,102,126. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant application are obvious variations of the claims of the Patent. The table below shows only Example (sample) of Claims which are anticipated by of US 11,102,126.

Present Claims
US 11,102,126
1. A method comprising: monitoring, with a computing system, at least one of network traffic across one or more network nodes or utilization of the one or more network nodes, wherein at least one of routing of the network traffic across the one or more network nodes or utilization of the one or more network nodes is controlled based at least in part on a first demand classification; determining, with the computing system, whether at least one trigger event associated with a second demand classification has occurred; and in response to a determination that the at least one trigger event has occurred, adjusting, with the computing system, at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the second demand classification.
1. A method comprising: monitoring, with a computing system, at least one of network traffic across one or more network nodes or utilization of the one or more network nodes, wherein at least one of routing of the network traffic across the one or more network nodes or utilization of the one or more network nodes is controlled based at least in part on a first demand classification; determining, with the computing system, whether at least one trigger event associated with a second demand classification has occurred; and in response to a determination that the at least one trigger event has occurred, adjusting, with the computing system, at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the second demand classification, wherein adjusting comprises: determining at least one of a first part of the network traffic associated with the trigger event across the one or more network nodes or a first set of the one or more network nodes associated with the trigger event; determining at least one of a second part of the network traffic unassociated with the trigger event across the one or more network nodes or a second set of the one or more network nodes unassociated with the trigger event; and adjusting at least one of the routing of the first part of the network traffic associated with the trigger event across the one or more network nodes or the utilization of the first set of the one or more network nodes associated with the trigger event, based at least in part on one or more first rules contained within the second demand classification; and maintaining at least one of the routing of the second part of the network traffic unassociated with the trigger event across the one or more network nodes or the utilization of the second set of the one or more network nodes unassociated with the trigger event based at least in part on one or more second rules contained within the second demand classification, wherein the one or more second rules are different from the one or more first rules, and wherein the one or more second rules are the same as one or more third rules contained within the first demand classification.
19. An apparatus, comprising: at least one processor; and a non-transitory computer readable medium communicatively coupled to the at least one processor, the non-transitory computer readable medium having stored thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the apparatus to: monitor at least one of network traffic across one or more network nodes or utilization of the one or more network nodes, wherein at least one of routing of the network traffic across the one or more network nodes or utilization of the one or more network nodes is controlled based at 11 least in part on a first demand classification; 12 determine whether at least one trigger event associated with a second 13 demand classification has occurred; and in response to a determination that the at least one trigger event has occurred, adjust at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the second demand classification.
18. An apparatus, comprising: at least one processor; and a non-transitory computer readable medium communicatively coupled to the at least one processor, the non-transitory computer readable medium having stored thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the apparatus to: monitor at least one of network traffic across one or more network nodes or utilization of the one or more network nodes, wherein at least one of routing of the network traffic across the one or more network nodes or utilization of the one or more network nodes is controlled based at least in part on a first demand classification; determine whether at least one trigger event associated with a second demand classification has occurred; and in response to a determination that the at least one trigger event has occurred, adjust at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the second demand classification, wherein adjusting comprises determining at least one of a first part of the network traffic associated with the trigger event across the one or more network nodes or a first set of the one or more network nodes associated with the trigger event; determining at least one of a second part of the network traffic unassociated with the trigger event across the one or more network nodes or a second set of the one or more network nodes unassociated with the trigger event; and adjusting at least one of the routing of the first part of the network traffic associated with the trigger event across the one or more network nodes or the utilization of the first set of the one or more network nodes associated with the trigger event, based at least in part on one or more first rules contained within the second demand classification; and maintaining at least one of the routing of the second part of the network traffic unassociated with the trigger event across the one or more network nodes or the utilization of the second set of the one or more network nodes unassociated with the trigger event based at least in part on one or more second rules contained within the second demand classification, wherein the one or more second rules are different from the one or more first rules, and wherein the one or more second rules are the same as one or more third rules contained within the first demand classification.
20. A system, comprising: one or more network nodes; and a computing system communicatively coupled to the one or more network nodes, the computing system comprising: at least one first processor; and a first non-transitory computer readable medium communicatively coupled to the at least one first processor, the first non-transitory computer readable medium having stored thereon computer software comprising a first set of instructions that, when executed by the at least one first processor, causes the computing system to: monitor at least one of network traffic across the one or more network nodes or utilization of the one or more network nodes, wherein at least one of routing of the network traffic across the one or more network nodes or utilization of the one or more network nodes is controlled based at least in part on a first demand classification; determine whether at least one trigger event associated with a second demand classification has occurred; and in response to a determination that the at least one trigger event has occurred, adjust at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the second demand classification.
19. A system, comprising: one or more network nodes; and a computing system communicatively coupled to the one or more network nodes, the computing system comprising: at least one first processor; and a first non-transitory computer readable medium communicatively coupled to the at least one first processor, the first non-transitory computer readable medium having stored thereon computer software comprising a first set of instructions that, when executed by the at least one first processor, causes the computing system to: monitor at least one of network traffic across the one or more network nodes or utilization of the one or more network nodes, wherein at least one of routing of the network traffic across the one or more network nodes or utilization of the one or more network nodes is controlled based at least in part on a first demand classification; determine whether at least one trigger event associated with a second demand classification has occurred; and in response to a determination that the at least one trigger event has occurred, adjust at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the second demand classification, wherein adjusting comprises determining at least one of a first part of the network traffic associated with the trigger event across the one or more network nodes or a first set of the one or more network nodes associated with the trigger event; determining at least one of a second part of the network traffic unassociated with the trigger event across the one or more network nodes or a second set of the one or more network nodes unassociated with the trigger event; and adjusting at least one of the routing of the first part of the network traffic associated with the trigger event across the one or more network nodes or the utilization of the first set of the one or more network nodes associated with the trigger event, based at least in part on one or more first rules contained within the second demand classification; and maintaining at least one of the routing of the second part of the network traffic unassociated with the trigger event across the one or more network nodes or the utilization of the second set of the one or more network nodes unassociated with the trigger event based at least in part on one or more second rules contained within the second demand classification, wherein the one or more second rules are different from the one or more first rules, and wherein the one or more second rules are the same as one or more third rules contained within the first demand classification.



Regarding Claims 1-20, Claims 1-19 of U.S. Patent No. 11,102,126 disclose all the limitations of Claims 1-20 by eliminating limitations. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beliles, Jr et al. U.S. Patent Application Publication 2006/0271658, hereinafter Beliles, in view of Cheng et al. U.S. Patent Application Publication 2017/0201461, hereinafter Cheng.

Regarding Claim 1, Beliles discloses a method (Abstract; Figure 1-3) comprising:
monitoring, with a computing system, at least one of network traffic across one or more network nodes or utilization of the one or more network nodes, wherein at least one of routing of the network traffic across the one or more network nodes or utilization of the one or more network nodes is controlled based at least in part on a first demand classification (Paragraph [0021] Edge devices 104 include network-based input/output devices, which have the capability of recognizing abnormal conditions such as motion, change in the form of monitored objects, smoke, fire, etc. During normal conditions, the data output rate can be kept low; Paragraph [0024] Under normal conditions, edge device 104 generates data at the normal output rate. The priority, security level, route, and/or destination of the data is also normal.)
determining, with the computing system, whether at least one trigger event associated with a second demand classification has occurred (Paragraph [0021-0024] edge devices 104 include network-based input/output devices, which have the capability of recognizing abnormal conditions such as motion, change in the form of monitored objects, smoke, fire, etc. In an embodiment of the invention, edge device 104 may be capable of detecting an abnormal condition, such as motion, alarms, smoke, a physical security breach, etc., via event/state change detector 204 and then by varying the data output rate may signal priority, security level, route, and/or destination changer 206 that an event has occurred. Event/state change detector 204 may also detect an event or state change by identifying the variation in the data output rate, or through other analytical capabilities or based on alarm signaling from edge device 104. In various embodiments of the invention, event/state change detector 204 can be a motion-recognition system or other detection system and may be a part of edge device 104 or integrated into another device that is connected to edge device 104, which may or may not be part of the data network.); 
and in response to a determination that the at least one trigger event has occurred, adjusting, with the computing system, at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the second demand classification (Paragraph [0021-0024] On detecting an abnormal condition, the data output rate may be varied. At step 304, event/state change detector 204 detects an event associated with the data that is not a network-based event. In an embodiment of the invention, the event may be detected, based on the varied data output rate or through other means such as a door opening or closing, etc. via a sensor. In another embodiment of the invention, event/state change detector 204 may detect an event, based on the data type being transmitted, or the bandwidth being used by the data. At step 306, priority, security level, route, and/or destination changer 206 changes the priority, security level, route, and/or destination of the data, based on the detected event or state change. In an embodiment of the invention, the priority bit(s) settings, security level, route, and/or destination of the data may be changed to the highest or the next higher level, if an event is detected in the data. The priority may also be decreased if an event, that was detected earlier, is absent from the data. By changing the priority, security level, route, and/or destination of the data priority, security level, route, and/or destination changer 206 communicates to other devices the change in the importance of the data being transferred. In an embodiment of the invention, priority, security level, route, and/or destination changer 206 also prioritizes the data packet or frame acceptable latency (as defined by the priority bits and route path) in reaching the destination device as it transits the data network infrastructure as well as its security level, route, and/or destination, to support the emergency and critical data traffic over the normal network traffic. At step 308, transmitter 208 transfers the data to destination device 106, based on the changed priority, security level, route, and/or destination).
Beliles readily discloses the limitations of Claim 1 including monitoring network traffic across one or more network nodes or utilization of one or more network nodes, determining a trigger event associated with a second demand classification and adjusting routing of the network traffic but fails to explicitly disclose adjustments of the utilization of the one or more network nodes, based at least in part on the second demand.
However, Cheng more specifically teaches adjustments of the utilization of the one or more network nodes, based at least in part on the second demand (Paragraph [0065 and 0089-0090] Safety related packets and/or emergency related packets transmitted by a high priority vehicle/UE 410 (e.g., ambulance, police vehicle, fire truck) may be assigned the highest priority (e.g., lower PPPP values), whereas packets from vehicle/UEs 406, 408, 412, 414 associated with “nominal” vehicle operations may be assigned lower priority (e.g., higher PPPP values). The packets with the higher priority may be transmitted before transmitting the packets with the lower priority;  For source based priority, some V2X applications may be configured to accommodate vehicles/UEs having a higher priority (e.g., ambulances, police cars, fire trucks). In an aspect, different vehicles/UEs may be associated with respective priorities, and thus a data packet from a particular vehicle/UE may be associated with a corresponding priority of the vehicle/UE. Examples may include emergency situations where the high priority vehicle/UE 410 may transmit and receive packets on a reserved carrier frequency or a designated channel with little to no congestion to ensure that messages carried by the packets are exchanged before non-emergency packets. One approach to handle source based priority packets is to allocate special resources (e.g., lower layer resources) that may be adjusted to accommodate vehicles/UEs associated with a higher priority (e.g., ambulances, police cars, fire trucks). During an emergency situation, the special resources may be used by the high priority vehicle/UE 410 but may not be used by other vehicles with a lower priority. In an aspect, the high priority vehicle/UE 410 may suspend the transmission and the reception of one or more packets that originate from a non-high priority vehicle/UE. For instance, emergency vehicle/UE 410 may transmit a “back-off” indicator that directs lower-priority vehicle/UEs 406, 408, 412, 414 and base station 404 (e.g., eNB, RSU) to suspend the transmission and reception of one or more packets on the designated frequencies and/or channels except from packets that originate from one or more high priority vehicle/UEs 410 (e.g., ambulances, police cars, fire trucks). This means that the base station 404 (e.g., eNB, RSU), and lower-priority vehicle/UEs 406, 408, 412, 414 are configured to receive and to retransmit packets that originated from emergency vehicle/UEs 410 during an emergency using the special resources (e.g., designated emergency frequencies and/or channels). This technique facilitates a dynamic way of allocating resources that alleviates congestion for packets from emergency vehicle/UEs (e.g., ambulances, police cars, fire trucks) during an emergency as well as a way to alleviate congestion during “normal” operation (e.g., non-emergency situations); That is Cheng teaches adjusting the utilization of one or more network nodes based on the second demand classification (emergency event)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles with the teachings of Cheng. Cheng provides a solution which enables allowing the UE to alleviate congestion and to adjust parameters related to dropping data packets, parameter related to triggering back off, and/or a parameter related to selecting radio resources, while ensuring that high priority UEs can be allocated on particular frequency and/or channel during an emergency (Cheng Abstract; Paragraph [0003-0007 and 0040]).

Regarding Claim 2, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng further disclose wherein the one or more network nodes are shared among multiple users (Beliles Paragraph [0012 and 0031]; Cheng Figure 1, 3 and 4; Paragraph [0005 and 0063]).

Regarding Claim 6, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng further disclose wherein the network traffic across the one or more network nodes comprises at least one of data traffic, audio traffic, or video traffic (Beliles Paragraph [0024-0025] Various types of traffic including data traffic and video traffic; Cheng Paragraph [0005 and 0062-0064] Various types of traffic). 


Regarding Claim 19, see rejection of Claim 1. Claim 1 is a method claim corresponding to the apparatus of Claim 19 with the same features. Therefore the same rejection applies as the rejection of Claim 1. See Figure 2 and Paragraph [0034-0036] of Beliles and Figure 3, 8 and 9 of Cheng for corresponding structure.

Regarding Claim 20, see rejection of Claim 1. Claim 1 is a method claim corresponding to the system of Claim 20 with the same features. Therefore the same rejection applies as the rejection of Claim 1. See Figure 2 and Paragraph [0034-0036] of Beliles and Figure 3, 8 and 9 of Cheng for corresponding structure.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Beliles in view of Cheng as applied to claim 1 above, and further in view of Stevens et al. U.S. Patent Application Publication 2014/0064080, hereinafter Stevens.

Regarding Claim 3, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng disclose monitoring and adjustment of traffic and disclose normal and abnormal traffic but fail to explicitly disclose wherein the first demand classification is a default demand classification.
However, Stevens more specifically teaches wherein the first demand classification is a default demand classification (Paragraph [0034] Initial terminal node may communicate its initial traffic classification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles in view of Cheng with the teachings of Stevens. Stevens provides a solution which enables providing the traffic classification at early stages of an application or communication session to achieve efficient, robust, reliable and flexible broadband services, which meet QoS bandwidth requirements in shared bandwidth networks. The method enables the traffic classification and priority handling to be initiated at start of traffic flow, thus expediting proper handling of the data packets of traffic flow. The method enables priority of the data flow between TCP performance enhancing proxy (PEP) endpoints to be updated or modified in a manner that avoids unnecessary retransmissions, loss or added latency (Stevens Abstract; Paragraph [0007-0010]).

Regarding Claim 4, Beliles in view of Cheng disclose the method of Claim 1. \ Beliles in view of Cheng disclose monitoring and adjustment of traffic and disclose normal and abnormal traffic but fail to explicitly disclose wherein the first demand classification and the second demand classification are each associated with one or more rules for controlling at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes.
However, Stevens more specifically teaches wherein the first demand classification and the second demand classification are each associated with one or more rules for controlling at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes (Paragraph [0034-0044] he determination of the factor N may be based on a flexible set of configurable rules that can be set, where the configuration of such rules would be based on an analysis of the data traffic associated with the different applications or communications sessions targeted for classification. For example, the determined value may vary over time as a function of the typical data traffic of the different applications or communications sessions targeted for classification. Once the initial N packets of the flow are evaluated the terminal node determines whether to reclassify the traffic flow (Step 307), and, in the event that the evaluations dictate a different classification than initially applied, the terminal node will reclassify the traffic flow accordingly (Step 309). This further analysis and determination may be made, for example, based on one or more of a number of factors, based on information learned through such initial N packets (information that was unavailable at the start of the traffic flow); Various rules to distinguish between a first and second demand classification as packets go through the network where packets may receive priority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles in view of Cheng with the teachings of Stevens. Stevens provides a solution which enables providing the traffic classification at early stages of an application or communication session to achieve efficient, robust, reliable and flexible broadband services, which meet QoS bandwidth requirements in shared bandwidth networks. The method enables the traffic classification and priority handling to be initiated at start of traffic flow, thus expediting proper handling of the data packets of traffic flow. The method enables priority of the data flow between TCP performance enhancing proxy (PEP) endpoints to be updated or modified in a manner that avoids unnecessary retransmissions, loss or added latency (Stevens Abstract; Paragraph [0007-0010]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beliles in view of Cheng as applied to claim 1 above, and further in view of Tofighbakhhsh et al. U.S. Patent Application Publication 2010/0161802, hereinafter Tofighbakhhsh.

Regarding Claim 5, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng disclose monitoring and adjustment of traffic and disclose normal and abnormal traffic but fail to explicitly disclose monitoring, with the computing system, at least one of adjusted routing of network traffic across the one or more network nodes or adjusted utilization of the one or more network nodes; determining, with the computing system, whether the at least one trigger event associated with the second demand classification has ended; and based on a determination that the at least one trigger event associated with the second demand classification has ended, adjusting, with the computing system, at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the first demand classification.
However, Tofighbakhhsh more specifically teaches monitoring, with the computing system, at least one of adjusted routing of network traffic across the one or more network nodes or adjusted utilization of the one or more network nodes; determining, with the computing system, whether the at least one trigger event associated with the second demand classification has ended; and based on a determination that the at least one trigger event associated with the second demand classification has ended, adjusting, with the computing system, at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the first demand classification (Figure 5; Paragraph [0073- ] Service update request in which if a service change request relates to a QoS, the IPCRF 128 can pass information relating to a granted service change request to an SGSN 118 and/or a GGSN 120 to adjust the flow of packets through the respective nodes. The IPCRF 128, or another node working with the IPCRF 128 can instruct other nodes to provide the requested services and/or service levels. the IPCRF 128 can monitor the communication, or receive data relating to the communication, to determine if the updated service is being utilized by the device 104. For example, the IPCRF 128 can determine if communications are idle, i.e., if the network resources are being utilized appropriately. In some embodiments, the IPCRF 128 determines, or gathers data that indicates, whether the communications have been idle for a designated time period. In some embodiments, the IPCRF 128 determines, or gathers data that indicates, whether the updated service, or a resource granted to allow the device 104 to operate in accordance with the service change request, is utilized at a designated level, e.g., 10%, 20%, 50%, 85%, 95%, 100%, and the like. If the IPCRF 128 determines, or gathers data that indicates, that the service or resource is idle, or not operating at the designated level, for the time period, the method 500 can proceed to block 514, whereat the IPCRF 128 can return the service or service level to the default service or service level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles in view of Cheng with the teachings of Tofighbakhhsh. Tofighbakhhsh provides a solution which allows a user to initiate a quality of service (QoS) request on behalf of a specific data session at the device, maintains and delivers quality services to customers. The system allows the device to secure instant session-based service change requests in accordance with expectations for user-initiated service options. The method ensures flexible and dynamic user traffic management through session-based QoS level change requests, and satisfy user's expectations met by instantly and dynamically accommodating requests for network resources according to device needs (Tofighbakhhsh Abstract; Paragraph [0001-0006]).

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Beliles in view of Cheng as applied to claim 1 above, and further in view of Miller et al. U.S. Patent Application Publication 2016/0150366, hereinafter Miller.

Regarding Claim 7, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng further disclose wherein the at least one trigger event associated with the second demand classification comprises at least one of a failure of the one or more network nodes, a customer creating network traffic across the one or more network nodes or utilizing the one or more network nodes, 
a user event creating network traffic across the one or more network nodes or utilizing the one or more network nodes (Beliles Paragraph [0002, 0007-0008 and 0019] Environmental systems and events; Cheng Paragraph [0041 and 0064-0068] Emergency related packets),
 an environmental event causing network traffic to be created across the one or more network nodes or utilization of the one or more network nodes ((Beliles Paragraph [0002, 0007-0008 and 0019] Environmental systems and events; Cheng Paragraph [0041 and 0064-0068] Emergency related packets), 
an emergency event causing network traffic to be created across the one or more network nodes or utilization of the one or more network nodes (Beliles Paragraph [0002, 0007-0008 and 0019] Environmental systems and events; Cheng Paragraph [0041 and 0064-0068] Emergency related packets), a location event creating network traffic across the one or more network nodes or utilizing the one or more network nodes, an unanticipated increase in at least one of the network traffic across the one or more network nodes or the utilization of one or more network nodes, or an anticipated increase in at least one of the network traffic across the one or more network nodes or the utilization of the one or more network nodes. 
Beliles in view of Cheng disclose various trigger events that are possible but fails to explicitly disclose an unanticipated increase in at least one of the network traffic across the one or more network nodes or the utilization of one or more network nodes, or an anticipated increase in at least one of the network traffic across the one or more network nodes or the utilization of the one or more network nodes.
However, Miller more specifically teaches an unanticipated increase in at least one of the network traffic across the one or more network nodes or the utilization of one or more network nodes, or an anticipated increase in at least one of the network traffic across the one or more network nodes or the utilization of the one or more network nodes (Paragraph [0005, 0017 and 0036-0038] Unanticipated/anticipated emergency event in which an access control scheme is automatically enabled proactively controlling network access. ACB parameters may be set to reduce or block commercial users on the public safety access node, but be more favorable to commercial users on another nearby access node. Various multi-cell ACB prioritization strategies are contemplated. Alternatively, public commercial UEs could be throttled to a fixed utilization percentage on one or more access nodes associated with the incident address, allowing preferential access to public safety UEs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles in view of Cheng with the teachings of Miller. Miller provides a solution which enables providing access class barring functionality to mitigate congestion, and causing access delays for new arriving emergency responders. The method allows the communication system to provide an access control scheme that is automatically enabled and provide system-wide policy and control for proactively controlling network access in an effective manner (Miller Abstract; Paragraph [0001-0006 and 0016-0019]).

Regarding Claim 8, Beliles in view of Cheng and Miller disclose the method of Claim 7. Beliles in view of Cheng and Miller further disclose wherein the customer creating network traffic across the one or more network nodes or utilizing the one or more network nodes comprises at least one of one or more emergency responders, one or more business customers, one or more government customers, one or more residential customers, one or more devices, one or more machine-to-machine devices, or one or more Internet of Things devices (Beliles Paragraph [0002, 0007-0008 and 0019] Environmental systems and events; Cheng Paragraph [0041 and 0064-0068] Emergency related packets; Miller Paragraph [0002-0005 and 0036]).

Regarding Claim 9, Beliles in view of Cheng and Miller disclose the method of Claim 7. Beliles in view of Cheng and Miller further disclose wherein the user event creating network traffic across the one or more network nodes or utilizing the one or more network nodes comprises at least one of a user indicating a specific location to save data, a user indicating one or more routes to transmit network traffic, a user indicating one or more resources to utilize, or a user indicating network traffic to prioritize (Beliles Paragraph [0002, 0007-0008 and 0019] Environmental systems and events; Cheng Paragraph [0041 and 0064-0068] Emergency related packets; Miller Paragraph [0002-0005, 0017 and 0036]).

Regarding Claim 10, Beliles in view of Cheng and Miller disclose the method of Claim 7. Beliles in view of Cheng and Miller further disclose wherein the environmental event causing network traffic to be created across the one or more network nodes or utilization of the one or more network nodes comprises at least one of a storm, a fire, a hurricane, a tornado, a flood, an earthquake, a tsunami, a thunderstorm, a snowstorm, or a rockslide (Beliles Paragraph [0002, 0007-0008 and 0019] Environmental systems and events; Cheng Paragraph [0041 and 0064-0068] Emergency related packets; Miller Paragraph [0002-0005, 0017 and 0036]) .

Regarding Claim 11, Beliles in view of Cheng and Miller disclose the method of Claim 7. Beliles in view of Cheng and Miller further disclose wherein the emergency event causing network traffic to be created across the one or more network nodes or utilization of the one or more network nodes comprises at least one of a fire, a medical emergency, a police emergency, a storm, a hurricane, a tornado, a flood, an earthquake, a tsunami, a thunderstorm, a snowstorm, or a rockslide (Beliles Paragraph [0002, 0007-0008 and 0019] Environmental systems and events; Cheng Paragraph [0041 and 0064-0068] Emergency related packets; Miller Paragraph [0002-0005, 0017 and 0036]). 

Regarding Claim 12, Beliles in view of Cheng and Miller disclose the method of Claim 7. Beliles in view of Cheng and Miller further disclose wherein the anticipated increase in at least one of the network traffic across the one or more network nodes or the utilization of the one or more network nodes comprises at least one of an anticipated increase in the number of users in one location or an anticipated increase in the utilization of resources in one location (Beliles Paragraph [0002, 0007-0008 and 0019] Environmental systems and events; Cheng Paragraph [0041 and 0064-0068] Emergency related packets; Miller Paragraph [0002-0005, 0017 and 0036]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beliles in view of Cheng as applied to claim 1 above, and further in view of Ko et al. U.S. Patent Application Publication 2011/0267952, hereinafter Ko.

Regarding Claim 13, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng disclose various adjustments with respect to routing and utilization of network traffic but fail to explicitly disclose wherein adjusting, with the computing system, at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the second demand classification comprises at least one of: sending, with the computing system, a technician to repair or add one or more network nodes based at least in part on the second demand classification; load balancing, with the computing system, the network traffic over the one or more network nodes based at least in part on the second demand classification; prioritizing, with the computing system, the network traffic based at least in part on the second demand classification; rerouting, with the computing system, the network traffic based at least in part on the second demand classification; creating, with the computing system, one or more parallel paths through a network based at least in part on the second demand classification; or filtering out, with the computing system, duplicative network traffic based at least in part on the second demand classification.
However, Ko more specifically teaches wherein adjusting, with the computing system, at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the second demand classification comprises at least one of: sending, with the computing system, a technician to repair or add one or more network nodes based at least in part on the second demand classification; load balancing, with the computing system, the network traffic over the one or more network nodes based at least in part on the second demand classification; prioritizing, with the computing system, the network traffic based at least in part on the second demand classification; 
rerouting, with the computing system, the network traffic based at least in part on the second demand classification (Figure 11; Paragraph [0005 and 0022-0026] trigger a rerouting to redirect the flow (or one or more other flows) to another available route. For example, the source switch 108 can initially communicate the flow via the switch 112, detect a latency condition along that route, and therefore reroute the flow through the switch 114 based on a latency map of the LAN 102); 
creating, with the computing system, one or more parallel paths through a network based at least in part on the second demand classification; or filtering out, with the computing system, duplicative network traffic based at least in part on the second demand classification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles in view of Cheng with the teachings of Ko. Ko provides a solution in which rerouting logic adjusts the routing of the flows through the switch, so that the adjusted routing lowers the latency of the higher latency route, thus dynamically adjusting the routing based on latency distributions and changes in the network (Ko Abstract; Paragraph [0001-0005]).

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beliles in view of Cheng as applied to claim 1 above, and further in view of Golic U.S. Patent Application Publication 2010/0284282, hereinafter Golic.

Regarding Claim 14, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng disclose monitoring of network traffic but fail to disclose determining, with the computing system, whether the at least one trigger event is occurring based at least in part on utilization of one of a block sampling technique or a sliding window sampling technique.
However, Golic teaches determining, with the computing system, whether the at least one trigger event is occurring based at least in part on utilization of one of a block sampling technique or a sliding window sampling technique (Figure 4-7; Paragraph [0065-0067, 0094 and 0115] sliding windows, i.e. time intervals which are sliding in time. Particularly, a time interval of a length T (greater than .DELTA.T) that is sliding in time, is defined. The time interval of length T, starting from an initial position, each time advancing of .tau. units of time (delay), where is a given parameter. If .DELTA.T is static, i.e., fixed, then T and .tau. can be defined as fixed integer multiples of .DELTA.T. If .DELTA.T is dynamic, i.e., variable in time, then it is assumed that each sliding window contains an integer number of short time intervals and approximately has the same length T; Sliding windows can be easily applied to aggregated data; Paragraph [0129] Sampling techniques utilizing sliding window for detecting anomalous traffic due to various network attacks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles in view of Cheng with the teachings of Golic. Golic provides a solution in which anomaly detection which provides increased reliability, and reduced computational complexity and memory requirements can be efficiently performed in packet switched communication system (Golic Abstract; Paragraph [0020-0023]).

Regarding Claim 15, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng disclose monitoring of network traffic but fail to disclose wherein a sampling interval for block sampling or for sliding window sampling is 8 seconds or less.
However, Golic teaches wherein a sampling interval for block sampling or for sliding window sampling is 8 seconds or less (Figure 4-7; Paragraph [0065-0067, 0094 and 0115] sliding windows, i.e. time intervals which are sliding in time. Particularly, a time interval of a length T (greater than .DELTA.T) that is sliding in time, is defined. The time interval of length T, starting from an initial position, each time advancing of .tau. units of time (delay), where is a given parameter. If .DELTA.T is static, i.e., fixed, then T and .tau. can be defined as fixed integer multiples of .DELTA.T. If .DELTA.T is dynamic, i.e., variable in time, then it is assumed that each sliding window contains an integer number of short time intervals and approximately has the same length T; Sliding windows can be easily applied to aggregated data; Paragraph [0129] Sampling techniques utilizing sliding window for detecting anomalous traffic due to various network attacks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles in view of Cheng with the teachings of Golic. Golic provides a solution in which anomaly detection which provides increased reliability, and reduced computational complexity and memory requirements can be efficiently performed in packet switched communication system (Golic Abstract; Paragraph [0020-0023]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Beliles in view of Cheng as applied to claim 1 above, and further in view of Anerousis et al. U.S. Patent Application Publication 2017/0054641, hereinafter Anerousis.

Regarding Claim 16, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng briefly disclose anticipated traffic such as emergency events (Beliles Paragraph [0012]; Cheng Paragraph [0068]) but fail to explicitly disclose estimating, with the computing system, at least one of an amount of anticipated network traffic across the one or more network nodes or an amount of anticipated utilization of the one or more network nodes based at least in part on the at least one trigger event; and based on the at least one of the estimated amount of anticipated network traffic across the one or more network nodes or the estimated amount of anticipated utilization of the one or more network nodes, adjusting, with computing system, at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the second demand classification associated with the at least one trigger event. 
However, Anerousis more specifically teaches estimating, with the computing system, at least one of an amount of anticipated network traffic across the one or more network nodes or an amount of anticipated utilization of the one or more network nodes based at least in part on the at least one trigger event  and based on the at least one of the estimated amount of anticipated network traffic across the one or more network nodes or the estimated amount of anticipated utilization of the one or more network nodes, adjusting, with computing system, at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the second demand classification associated with the at least one trigger event (Figure 3; Paragraph [0040-0056] A network traffic pattern or traffic pattern template may include a traffic signature, characterizing an instance of network usage, and a provisioning scheme, which prescribes how to provision network capacity in the event of demands on the network corresponding to the given traffic signature. For example, Table 2 illustrates a network traffic pattern in which the traffic signature includes an estimated number of tablet and mobile devices, along with their expected application types (e.g., VoIP or streaming); and a traffic provisioning scheme that generally prescribes bandwidth allocations for core and edge routers and serves as a guide for an SDN controller to devise a more detailed traffic provisioning plan. Traffic density predictor 218 operates to receive the details about events likely to adversely impact network traffic from data analytics module 216, and use them in conjunction with information on the network topology to predict network traffic flow during such events, in accordance with an embodiment of the invention. Based on the predicted network traffic, traffic density predictor 218 may generate a network traffic pattern for an event and transmit the traffic pattern to pattern update module 224; Anticipated network traffic is estimated and based off the predicted estimated amount of anticipated network traffic utilization of network nodes and routing of network nodes is adjusted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles in view of Cheng with the teachings of Anerousis. Anerousis provides a solution which enables performing cloud computing for enabling convenient and on-demand network access to a shared pool of configurable computing resources that can be rapidly provisioned and released with minimal management effort or interaction with a provider of service. The method allows a cloud consumer to unilaterally provision computing capabilities as needed automatically without requiring human interaction with the service provider. The method enables providing capabilities that are rapidly and elastically provisioned to quickly scale out and rapidly released to quickly scale in (Anerousis Abstract; Paragraph [0001-0006]).

Allowable Subject Matter
Claims 17 and 18 contain allowable subject matter and would be allowable if rewritten to overcome the rejection(s) under double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414